Title: Abigail Adams to Isaac Smith Sr., 30 June 1785
From: Adams, Abigail
To: Smith, Isaac Sr.


     
      Dear Sir
      London Bath hotel Westminster june 30th 1785
     
     You obligeing favour I received by Captain Lyde and thank you for its contents, which assured me of your kind remembrance of me, and your politeness at the same time: in being the first of our American Friends who crost the water to visit us in Stile. Many English Lords and Noblemen have visited us in the same way, but as it is not in our power to return the visit untill we happily reach the American Shore, you will in the mean time accept my thanks in this way. Be assured Dear Sir that I wrote you by my Son and that I should have written to you oftner if I had thought I could have entertaind you, and that my omission has been neither oweing to want of Respect or affection.
     The magnifying glass is still made use, of by Englishmen in looking at America, and every little commotion there, is represented as a high handed Roit, and it is roundly asserted that their is neither Authority or Government, there. I was in company the other day and heard these observations, but as they were not addrest to me, I did not think myself Authorised to enter into a political dispute.
     When the shop tax past here the other day, the shops throughout the city were shut up, some hung in black, and the statue of Gorge the 2d put into deep mourning. Upon the shops was written shops to be let, inquire of Mr. Pitt. Upon others no Pitt, no shop tax, damn Pitt. In Several places he was hung in Effigy. In the Evening every body was apprehensive of a Mob, as they threatned very much to assail the House of Commons, the Militia and city Gaurds were all under Arms, and had enough to do to keep the Mobility in order. If such an opposition to Authority had taken place in America, it would have been circulated in the highest coulouring as far as British Newspapers could carry it.
     The disposition amongst the mercantile part of this Nation is not very favourable to America, and the Refugees are very desperate bitter and venomous, and none more so that I hear of than the former Treasurer of Boston. Some of them I believe are wretched enough, but it does not work conviction in them, that they have erred and strayed like lost—not Sheep, but Wolves—for they would devour us yet if they could. Some Merchants say they can have our trade without any treaty, others what is a trade good for with a people who have nothing to give in return? Others that we are not united enough to take any resolutitions which will be generally binding and that Congress has no Authority over the different states.
     Time will discover whether this system is to opperate in the Cabinet. The civil and polite reception given to the American Minister and his family, from the Court, does not ensure to America justice in other respects, but so far as forms go; America has been treated in her Representitive with the same attention that is shewn to Ministers from other powers.
     If you should have an opportunity to send us a Quintel of good salt fish we should be much obliged to you. It may be addrest to Mr. Rogers. Dr. Tufts will pay for it.
     Be so good sir as to present my duty to my Aunt to whom I will write as soon as I get setled in my house to which we shall remove this week in Grovenor-Square. My Love to all my cousins. I visited Mr. Vassels family this week at Clapham, they inquired after you, and Miss Hobart particularly desired her regards to you and my Aunt.
     My daughter desires her duty and Love may be presented to all her Friends and relatives. Mr. Adams will write as soon as he can get time. Believe me Dear Sir most affectionately Your Neice
     
      Abigail Adams
     
    